Citation Nr: 1502932	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-40 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for abdominal adhesions, status-post caesarian section, to include restoration of a 30 percent rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to April 1982 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This matter was previously before the Board in June 2013, when it was remanded for further development.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that proceeding is of record.   

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The 2008 VA examination was full and complete, and comparison of the evidence upon which the 30 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 10 percent reflects significant improvement in the service-connected abdominal adhesions.  

2.  The abdominal adhesions do not result in symptoms uncontrollable by treatment or the approximation thereof.  


CONCLUSION OF LAW

The criteria for reducing the evaluation for abdominal adhesions from 30 percent to 10 percent were met at the time of the rating decision reducing the rating, and the criteria for a disability rating in excess of 10 percent are not met any time after February 1, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.116, Diagnostic Code 7613 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, provide notice concerning the evidence required to substantiate the claim, and provide notice of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In the present case, the appellant is not a claimant.  Specifically, no claim was filed; rather, the rating for the Veteran's service-connected abdominal adhesions was reduced as the result of the findings on a future examination scheduled after the 2006 rating decision. 

There are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown , 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations). 

As discussed below, the notice requirements of 38 C.F.R. § 3.105(e) have been complied with; there is no deficiency with respect to the notice provided to the Veteran, the period of time allotted to reply to the proposed reduction, or the period of time between the decision effecting the reduction and the effective date of the reduction.

With respect to assistance, the record reflects that the service treatment records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained when possible.  The Board acknowledges that the Veteran has reported receiving private treatment by Dr. C.J.  The Veteran was asked to send any medical reports in her possession or to submit VA Form 21-4142s, "Authorization and Consent to Release Information."  The Veteran has not provided these records or a VA Form 21-4142.  The Veteran is responsible for providing pertinent evidence in her possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of the matter.  The Veteran was provided examinations to determine the nature and severity of her abdominal adhesions.  The examination records contain all findings needed to rate the disability, and the Veteran has not indicated that the condition has increased significantly in severity or changed in nature since the 2013 examinations or indicated that any examinations is inadequate.  Thus, the Board finds the examination reports are adequate for rating purposes.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board has addressed the merits of the matter.


General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's abdominal adhesions are rated by analogy under Diagnostic Code 7613, which provides the rating criteria for uterus, disease, injury, or adhesions of.  See 38 C.F.R. § 4.116.  Disabilities rated under Diagnostic Code 7613 are rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Formula).  The Formula provides a noncompensable rating for symptoms that do not require continuous treatment, a 10 percent rating for symptoms that require continuous treatment, and a 30 percent rating for symptoms not controlled by continuous treatment.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background

In January 1998, the agency of original jurisdiction (AOJ) granted service connection for abdominal adhesions and assigned a 10 percent rating.  In September 2003, the AOJ granted a 30 percent rating based on an August 2003 VA examination record.  The August 2003 VA examination record reveals the Veteran's history of severe lower abdominal pain, without any precipitating factor, which can last from a whole day up to a week.  She estimated the pain as 8-10/10 in severity and reported that when the pain is "very severe," she is unable to get out of bed and gets nauseated.  She estimated that the episodes of pain occurred every one to five months.  She reported that she had been prescribed muscle relaxers to help alleviate the episodes, but the medication only made her sleepy.  

In February 2006, VA received a statement from the Veteran in which she requested an increased rating for her service-connected abdominal adhesions.  She reported that the pain had increased to where she had difficulty working.  A VA examination was conducted in March 2006.  The examination record notes the Veteran's history of mild abdominal pain that occurs once a week to once a month depending on the month.  She estimated that the episodes of abdominal pain last one day.  She also reported episodes of sharp pain, which last for a few minutes and occur a couple of times a year, and episodes of nausea and vomiting, which occur a couple of times a year.  In June 2006, the AOJ continued the 30 percent rating assigned for the abdominal adhesions.  In the decision, the AOJ informed the Veteran that her assigned evaluation was not considered permanent and was subject to a future review examination.    

In June 2008, the Veteran underwent a VA examination.  The record reveals that the Veteran reported mild abdominal pain that lasts approximately one to three days, usually after lifting anything more than 50 pounds.  She reported that the pain was intermittent.  The record indicates that the Veteran had "not really had any symptoms other" than the abdominal pain.  The Veteran indicated that she used to work in a position where she had to help patients and sometimes lift them in 2006 but had switched positions.  She reported that she was able to function in her current occupation.  After examination, the Veteran was assessed with well-healed scars, status-post caesarian section and appendectomy.  

In September 2008, the AOJ issued a rating decision proposing to decrease the disability rating assigned for the abdominal adhesions to a noncompensable rating.  A predetermination hearing was held in October 2008.  The Veteran testified that she had a history of ongoing abdominal pain that increases with any pulling or movement with the abdominal area.  The abdominal area becomes painful when she does "a lot" of reaching up or picking up something too heavy.  She explained that when she was a certified nursing assistant, she would have to lie in the back of her car or go home due to the pain.  She reported that she took pain medication as needed and was told to take it twice.  The Veteran testified that she stopped working as a nursing assistant in March 2007, which was the last time she was laid up in bed due to abdominal pain.  She testified that the adhesions did not interfere with her current job.  In November 2008, the AOJ reduced the rating assigned for the abdominal adhesions to 10 percent effective February 1, 2009.  In January 2009, VA received a notice of disagreement from the Veteran, indicating her disagreement with the decreased rating.  The Veteran reported that the medical evidence showed she had partial obstruction manifested by delayed mobility and painful episodes, for which she received treatment. 

A December 2008 VA emergency treatment record reveals the Veteran's history of lower back pain for two weeks.  She explained that the pain was constant with intermittent increase in severity and radiation into the groin "at times."  The diagnosis was back pain - likely musculoskeletal pain versus sciatic - possible but less likely renal stones or abdominal pathology.  The record notes that the Veteran responded well to toradol.  

A January 2009 VA treatment record reveals the Veteran's request for a letter reporting she is being treated for abdominal pain due to past caesarian sections.  The record reveals the Veteran's history of pain for two weeks the previous month, for which she was treated and told it was musculoskeletal in nature.  She explained that the pain began in the right lower abdomen below the navel and radiated to the groin and right anterior/lateral abdomen.  She reported nausea with the pain.  She indicated that etotodolac was somewhat helpful.  She added that the pain seemed to start for no reason.  After examination, the examining nurse practitioner diagnosed abdominal pain, questionably pelvic, uterine, and/or adnexal fibroids.  An April 2009 VA treatment record reveals the Veteran's history of difficulty with intercourse, with pain in her stomach and vagina.  

A May 2011 VA examination record reveals the Veteran's history of abdominal pain a "few" times per week, lasting five minutes at a time.  She reported that the pain occurred more after helping to lift patients at work.  She also reported constant nausea and a sour taste in her mouth.  She estimated that the pain was 5/10 and denied any work restriction or accommodation.  After examination, status-post cesarean section with abdominal adhesions and residual asymptomatic scar was diagnosed.  

September 2012 VA treatment records reveal the Veteran's endorsement of symptoms including nausea and abdominal pain for which she had received private emergency treatment.  The record indicates that the symptoms were attributed to viral gastroenteritis.  November and December 2012 and March 2013 VA treatment records reveal negative histories as to abdominal pain.  

At her April 2013 hearing, the Veteran testified that she had ongoing pain that had increased in severity.  She also reported increased treatment for the pain.  

A May 2013 VA examination record reveals the Veteran's history of intermittent sharp lower abdominal pain, which occurs approximately once every two weeks.  She reported that the episodes lasted up to approximately one day until April 2012, when she had an episode of sharp abdominal pain that began upon awakening one morning, which lasted one month.  She reported that she went to a chiropractor for the pain without improvement but the pain improved over time without treatment.  She reported that she returned to a baseline of intermittent sharp lower abdominal pain about once every two weeks from summer 2012 to April 2013.  She reported that since April 2013, she has had intermittent and sharp that was moderate to severe and that occurred for a portion of most days.  She indicated that the pain was not associated with cramping or other associated symptoms.  She indicated that she was not able to attribute the change in symptoms to any specific injury or illness.  She reported that the pain improved when she gets up to move around and occurs with prolonged standing or when supine.  The examiner found the Veteran had intermittent moderate pain related to the adhesions, status-post caesarean section.  The examiner noted the Veteran also had fibroids that were unrelated to the adhesions.  In an addendum, the examiner diagnosed abdominal adhesions and estimated that they resulted in intermittent moderately severe abdominal pain.  The examiner found the gynecological conditions impacted the Veteran's ability to work by causing moderate limitations in ability to do prolonged ambulatory activity due to lower abdominal pain.     

Propriety of the Reduction 

Regulatory Requirements for Reduction 

Where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The veteran will be given 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

A copy of a rating decision proposing to reduce the Veteran's rating for abdominal adhesions from 30 percent disabling was sent to the Veteran in September 2008.  A letter sent with the rating decision informed the Veteran that she would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 30 percent level and that she could request a predetermination hearing.  The Veteran requested a predetermination hearing, which was held in October 2008.  In November 2008, more than 60 days after the issuance of the September 2008 rating decision, the rating decision effectuating a reduction to 10 percent was issued.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.

The regulation provides further that the effective date of the reduction is the last day of the month in which a 60-day period from notice of the reduction expires.  Accordingly, making the reduction effective from February 1, 2009, was proper under the regulation.

In addition, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2014).  The appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The Veteran was assigned the 30 percent disability rating for abdominal adhesions in a September 2003 rating decision, effective from June 10, 2003.  Therefore, when the rating was reduced effective February 1, 2009, it had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 apply.  

The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for periodically increasing or decreasing a disability rating.  See 38 C.F.R. § 3.344(a)-(c); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  By regulation, the RO must apply the following provisions when reducing a disability rating:

(1) the [RO] must review "the entire record of examinations and the medical- industrial history . . . to ascertain whether the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction";

(3) "[r]atings on account of disease subject to temporary and episodic improvement . . . , will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and

(4) "[a]lthough material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

Where an RO reduces a veteran's disability rating without following the applicable VA regulations, the reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991).

The Veteran's 30 percent rating was awarded following a June 2003 claim in which she alleged worsening of her condition, reporting symptoms, including "near and constant pain" not controlled by treatment.  The Veteran's VA treatment records were obtained and she was seen for a VA examination in August 2003.  The reduction was based on VA treatment records, an April 2006 VA examination report, and a June 2008 examination report.  Each examiner conducted interviews and clinical examination of the Veteran, and the 2006 and 2008 examiners reviewed the entire record.  No additional testing was warranted beyond the clinical examination.  The Veteran provided medical and work histories on each occasion.  The Board finds that the recent examination was as full and complete as compared to the entire record of examinations and the medical-industrial history.  In sum, The Board finds that the reduction was based on an examination as full and complete as the 2003 examination on which payments were authorized.

"Ratings on account of disease subject to temporary and episodic improvement" are not to be reduced based on a single examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The reduction was not based on a single examination, but on two examinations, VA treatment records, and the Veteran's testimony at a predetermination hearing.  As will be discussed below, the Veteran reported significantly less severe symptoms and impairment during the 2006 and 2008 examinations, which is consistent with the VA treatment records, the predetermination hearing transcript, and the VA examiner's assessments.  The Board finds the improvement was maintained; this requirement for reduction has been satisfied.

Finally, the adjudication must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  The Veteran denied functional, to include occupational, impairment during the 2008 examination and there was no indication of a future change in work or life activities which might cause an increase in symptoms, such as an increase in heavy lifting or picking up heavy objects .  The Board finds this adequate evidence to establish a reasonable certainty that the improvement would be maintained under the ordinary conditions of life.  

In light of the foregoing, the Board finds that the RO complied with the requirements of 38 C.F.R. § 3.344(a), and concludes that the rating was procedurally appropriate.  The question that remains is whether the evidence on which the reduction was based supported the reduction.

Evidentiary Basis for Reduction

In this section, the Board is not adjudicating the proper rating for this disability.  Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 420, 421 (1995).   

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Board determined in November 2008 that a 10 percent disability rating was warranted which has since been implemented by the RO.  The Board will consider whether reduction from 30 percent to 10 percent was appropriate.  

Based on the evidence of record, the Board finds the reduction from 30 percent to 10 percent was proper.  The 2003 VA examination report notes the Veteran's history of incapacitating episodes of pain that occurred every one to five months and that were not controlled by treatment.  The evidence of record in 2003 also indicated that the abdominal adhesions and episodes of pain resulted in functional and occupational impairment.  In contrast, in 2008, the Veteran reported only intermittent, mild pain and denied any functional or occupational impairment since 2007 at the latest, which is prior to the reduction.  Furthermore, the Veteran's histories and testimony in 2008 suggest that the episodes of pain responded to medication.  The Veteran's histories and testimony and the results of the clinical examination in 2008 show a clear improvement in the symptoms and impairment associated with the abdominal adhesions, particularly based on the evidence of no more than mild pain, no recent incapacitating episodes, and no occupational impairment.  Thus, the Board finds that based on the evidence available to the RO at the time of its decision, it was reasonable to conclude that the Veteran's disability rating should be reduced from 30 percent to 10 percent.  

Accordingly, the Board finds that the available evidence at the time of the November 2008 rating decision (which implemented the proposed reductions) fully supported the RO's conclusions that an improvement had occurred, in that there was no occupational impairment or incapacitating episodes and there were only mild, intermittent episodes of pain.  Hence, the symptomatology and manifestations of the adhesions did not warrant a rating in excess of 10 percent.


Increased Rating

The Board has considered whether a disability rating in excess of 10 percent is warranted at any time after February 1, 2009, but finds a rating in excess of 10 percent is not warranted at any time.  VA treatment records reveal no clinical treatment for the abdominal adhesions per se, and there is no evidence that the symptoms associated with the abdominal adhesions require continuous medication, to include chronic or near-chronic use of over-the-counter pain reliever.  There is also no evidence that the symptoms, when they occur, are not controllable by treatment. 

The records reveal few, if any, complaints of abdominal pain, and of those, only two reported histories were possibly linked to the abdominal adhesions.  In this regard, the Board notes that although the emergency records reveal histories of pain, the pain is attributed to distinct conditions, namely the back and gastroenteritis, rather than the abdominal adhesions, and the records indicate that the symptoms were responsive to treatment.  Furthermore, the 2011 and 2013 examination records reveal histories and findings of generally intermittent pain which does not affect occupational functioning and which generally does not impair other functioning, and at worst, the pain attributed to the adhesions has been estimated as moderately severe.  The Board finds the frequency and the level of impairment associated with the episodes of pain attributed to the adhesions do not meet the criteria for a 30 percent rating.  

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the disability and their impact occupational functioning are contemplated by the schedular criteria.  There is no competent evidence of symptoms attributed to the abdominal adhesions that might warrant a higher or separate rating.  The Board notes that the Veteran has reported episodes of nausea and a sour taste.  However, the record does not include any medical evidence linking either symptom to the abdominal adhesions or indicate that the Veteran is competent to attribute either symptom to the abdominal adhesions.  Therefore, referral for extra-schedular consideration is not warranted.  

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this matter because the preponderance of the evidence is against the matter.


ORDER

Entitlement to a rating in excess of 10 percent for abdominal adhesions, status-post caesarian section, to include restoration of a 30 percent rating, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


